Title: To Thomas Jefferson from Charles Willson Peale, 29 June 1801
From: Peale, Charles Willson
To: Jefferson, Thomas


               
                  Dear Sir
                  New York June 29th. 1801.
               
               It gives me pleasure to inform you that I am so far on my return to the Museum with the Bones which were lately dug up at Shawangunk, in the county of Ulster. with the purchase of these I have also the right from the owner of the land to take up the remainder, when I can be prepared to undertake so important a work. I have viewed the Grounds, and have laid my plan, or rather plans to overcome, I hope, any difficulty.
               The pits dug to get the bones I possess, are large, and now full of water, and one of them 12 feet deep—and from the situation of the morass and the surrounding lands, it appears an Herculean task to explore the bottom where the remainder of the bones are supposed to lay—but I can assure you that I have not the least doubt of compleating the Skelleton without breaking a single bone.
               It appears wonderful to me that more damage was not done by the means used by the farmers to drag up those I have with me. The high preservation, with their amazing strength saved many, the delicate and slender parts suffered by the oblique direction they were drawn out, perhaps entangled with the larger bones and other substances.
               As soon as I arrive at Philadelphia, I intend to begin to put these together, by which means I will be enabled to form a conjecture of what is yet wanting.
               The grandeur of this Skeleton when compleated, will I hope excite your curiosity so far as to produce me the favour of a visit to the Museum, and that you may enjoy pleasure while contemplating the magnitude of the animal and the manner of its support, is the wish of your friend and Humble servant
               
                  
                     C W Peale
                  
               
            